                                       Case 3:15-cv-02281-WHA Document 353 Filed 03/25/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9                                 UNITED STATES DISTRICT COURT

                                  10
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  11

                                  12
Northern District of California
 United States District Court




                                  13   TOTAL RECALL TECHNOLOGIES,
                                  14                   Plaintiff,                          No. C–15–02281–WHA

                                  15            v.

                                  16   PALMER LUCKEY, et al.,                              ORDER DENYING MOTIONS
                                                                                           TO SEAL
                                  17                   Defendants.

                                  18
                                  19

                                  20        Pending now are seven administrative motions to seal covering over a hundred

                                  21   documents filed in connection with defendants’ summary judgment and Daubert motions, as

                                  22   well as documents related to the Court’s prior order on supplemental briefing (Dkts. 312, 322,

                                  23   327, 328, 329, 346, 352). The Court has reviewed these administrative motions and is shocked

                                  24   to see the parties wish to seal such trivia as:

                                  25         a. The statement “Can’t wait to try it” (Dkt 346-9, Exh. 16) as well as a
                                                reference to that statement in a brief (Dkt 346-3, Supp. Br. at 22);
                                  26
                                  27         b. Luckey’s statement in a 2012 email to Seidl that Luckey “Can't wait to
                                                get into this, very enthused” along Luckey’s name, email address, and
                                  28            the email’s send date (Dkt. 349-37, Exh. 36);
                                       Case 3:15-cv-02281-WHA Document 353 Filed 03/25/21 Page 2 of 3




                                            c. Just the words “attached is an invoice” and “From: Palmer Luckey
                                   1           palmertech@gmail.com” in a 2012 email (Dkt 346-11, Exh 25);
                                   2
                                            d. A reference in a brief that Ron Igra stated he would “get rich” from the
                                   3           success of Oculus (Dkt. 312-8, Br. at 7);

                                   4        e. The words “3D is essential” in an email from Seidl to Luckey (Dkt.
                                               346-16, Exh. 54);
                                   5

                                   6        f. The statement “Talking with John Carmack (id Software) about the
                                               possibility of designing future games for use with my open-source
                                   7           head mounted display design” posted on social media (Dkt 349-2,
                                               Exh. 24).
                                   8

                                   9   This is beyond the pale. The indiscriminate use of the confidentiality stamp alone warrants the
                                  10   denial of the entirety of the motions. The only arguably legitimate request that the Court can
                                  11   so far find is a request to seal a spreadsheet containing the names and addresses of multiple
                                  12   uninvolved third parties (Dkt. 325-14, Exh. 87).
Northern District of California
 United States District Court




                                  13        In addition, the parties are denied under the “compelling reasons” standard required by
                                  14   Kamakana v. City & County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). The parties
                                  15   seek to seal documents required for even a basic understanding of the case, including large
                                  16   substantive portions of briefs, entire email threads covering multiple exchanges between
                                  17   Luckey and Seidl, relevant portions of deposition transcripts, and documents relevant to the
                                  18   preliminary phases of Oculus’s formation.
                                  19        The United States District Court is not a wholly owned subsidiary of either TRT or
                                  20   Facebook Technologies. If the parties wanted to proceed in total privacy, they should have
                                  21   arbitrated this dispute. Instead, they brought this dispute to a public forum that belongs to the
                                  22   people of the United States, not TRT or Facebook. The United States people have every right
                                  23   to look over our shoulder and review the documents before the Court. The standard under
                                  24   Kamakana is not met for any document.
                                  25        The information contained in the documents is stale, having occurred years ago. Even if
                                  26   the documents had a figment of needed privacy when they were fresh, that time has long since
                                  27   passed.
                                  28        All motions are DENIED.
                                                                                       2
                                       Case 3:15-cv-02281-WHA Document 353 Filed 03/25/21 Page 3 of 3




                                   1        The effectiveness of this order will be stayed until MARCH 9TH AT NOON to allow either

                                   2   side to seek emergency relief from the court of appeals, failing which all documents will

                                   3   remain public.

                                   4

                                   5        IT IS SO ORDERED.

                                   6

                                   7   Dated: March 25, 2021.

                                   8

                                   9
                                                                                             WILLIAM ALSUP
                                  10                                                         UNITED STATES DISTRICT JUDGE
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
